J-A04043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DERRICK PARKS                              :
                                               :
                       Appellant               :   No. 963 EDA 2021

         Appeal from the Judgment of Sentence Entered March 31, 2021
     In the Court of Common Pleas of Northampton County Criminal Division
                        at No(s): CP-XX-XXXXXXX-2019


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JUNE 14, 2022

        Derrick Parks appeals the judgment of sentence entered following his

conviction for Persons Not to Possess Firearms.1 He challenges the weight of

the evidence and discretionary aspects of his sentence. We affirm.

        On November 9, 2019, around 12:30 am, while on patrol, Officers Kevin

Van Horn and Quentin Cornelius heard one gunshot. N.T., Trial, 3/2/21, at 40,

68-69. The officers separated in their vehicles. Officer Cornelius saw a male

and asked if he heard anything, and the male said that it came from the alley.

Id. at 69-70, 93-94. Officer Cornelius went in that direction and saw Parks,

whom he told to stop. Id. at 70-71, 80-81. Parks ran in the opposite direction.

Id. Officer Cornelius pursued Parks and radioed to Officer Van Horn that Parks

was running with his hands in his pocket. Id. at 71. Officer Cornelius

____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).
J-A04043-22



eventually lost sight of Parks. Officer Van Horn met Parks on another street.

Officer Van Horn exited his vehicle and ran after Parks. Id. at 42-43. Parks

continued to run, apologizing to the officer. Id. at 43. Officer Van Horn shoved

Parks to the ground and arrested him. Id. at 43-44. Officer Van Horn

recovered a .22-caliber revolver in the area where Parks fell after encountered

Officer Van Horn. Id. at 45-46. The revolver had four live rounds in it and one

spent casing. Id. at 45. After arresting Parks, Officer Cornelius informed

Officer Van Horn that Parks had his hands in his pockets when he initially

encountered him. Id. at 45, 71-72.

      Officers tested Parks for gunshot residue and obtained a warrant to

collect his DNA. Id. at 75-77, 92-93. A forensic DNA scientist testified that

there was an insufficient amount of DNA taken from Parks to swab the gun.

Id. at 116, 125-26.

      Parks proceeded by way of a jury trial. The Commonwealth presented

the bodycam footage of Officer Van Horn, still photographs from the bodycam

footage, the testimony of the officers, and the testimony of an expert in

gunshot residue analysis. The expert in gun residue testified that there were

particles characteristic of gunshot residue on Parks’ left and right palms and

the back of his right hand. Id. at 135-36. The expert concluded that Parks

had recently handled or discharged a firearm, was close to a firearm being

discharged, or encountered an item that contained gunshot residue. Id. at

137. The parties stipulated Parks had a conviction for possession with intent




                                     -2-
J-A04043-22



to deliver a controlled substance and that it was a charge punishable for more

than two years. Id. at 8-9, 63-66.

       The jury found Parks guilty of persons not to possess a firearm. The trial

court held a sentencing hearing and imposed a standard-range sentence of

seven to 16 years’ incarceration. The court imposed the sentence based on

the Pre-Sentence Investigation Report (“PSI”), Parks’ prior record score of five

and offense gravity score of 11, and “the fact that [Parks] was on state parole

for a prior conviction of Persons Not to Possess at the time he committed this

offense.” Order and Reasons, filed 4/19/21, at ¶ 5. The court also noted that

it “weighed the necessary factors and imposed a standard range sentence

after appropriate consideration of the seriousness of the offense[.]” Id. at ¶

6. Parks filed a post-sentence motion challenging the weight of the evidence

and argued that the trial court failed to consider his rehabilitative needs and

imposed an excessive sentence. The court denied the motion and this appeal

followed.2

       Parks raises the following issues:

          1. Did the trial court err in denying [Parks’] post-sentence
             motion for a new trial because the verdict is against the
             weight of the evidence?



____________________________________________


2 Counsel filed an “Amended Notice of Appeal” in the trial court stating that
the appeal was from the denial of the post-sentence motion. However, in a
criminal case, the “appeal properly lies from the judgment of sentence made
final by the denial of post-sentence motions.” Commonwealth v.
Shamberger, 788 A.2d 408, 410 n.2 (Pa.Super. 2001) (en banc).

                                           -3-
J-A04043-22


         2. Did the trial court abuse its discretion during sentencing
            when it failed to consider [Parks’] rehabilitative needs?

         3. Is [Parks’] sentence unduly harsh and excessive and
            contrary to the fundamental norms of the sentencing
            process?

Parks’ Br. at 2 (suggested answers omitted).

      For his first issue, Parks challenges the weight of the evidence. He

argues that “the physical evidence contradicts the [o]fficers’ testimonies and

resulted in a verdict based on pure conjecture that shocks one’s sense of

justice.” Id. at 13. He alleges that the testimony of the officers was

contradictory and that the gun residue evidence was confusing and

speculative.

      The weight of the evidence is for the finder of fact, which can believe

all, some, or none of the evidence and determine the credibility of witnesses.

See Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003). A trial

court should grant a motion challenging a verdict as against the weight of the

evidence “only when the verdict is so contrary to the evidence as to shock

one’s sense of justice.” Commonwealth v. Chamberlain, 30 A.3d 381, 396

(Pa. 2011). An appellate court reviews a challenge to the trial court’s denial

of a weight challenge for an abuse of discretion. See Commonwealth v.

Windslowe, 158 A.3d 698, 712 (Pa.Super. 2017).

      Parks argues that the verdict was contrary to the weight of the evidence

because the officers never saw him with a weapon and the evidence was

allegedly contradictory. He also argues that there are several ways his actions

could have been interpreted on the night in question, including that he had


                                     -4-
J-A04043-22



his hands in his pockets because it was cold outside, and that the gun residue

on his hands could have resulted from him falling to the ground, his contact

with the officers, being placed in handcuffs, or being placed in a police vehicle.

Parks’ Br. at 12. He also alleges that if he had a weapon in his pocket, he

would have been running rather than walking when he initially came in contact

with Officer Cornelius. Id.

      The trial court rejected Parks’ weight challenge. It explained that “the

jury had sufficient evidence to support its conviction of [Parks] based upon

the video and photographic evidence introduced at trial and the supporting

testimony of the Commonwealth’s witnesses, even if we accept [Parks’]

argument that the gun residue evidence be considered inconclusive.” Order

and Reasons at ¶ 8.

      We find no abuse of discretion in this regard. The jury sitting as fact-

finder heard the testimony of both officers who encountered Parks on the night

in question. It also heard testimony from the gun residue expert. While Parks

claims that the testimony of the officers was contradictory, any alleged

contradiction was in the purview of the jury to resolve, in either believing all,

part, or none of the testimony. Additionally, Parks alleges that it is clear that

the evidence presented by the gun residue expert was confusing and

speculative because of the questions submitted by the jury during their

deliberation. Parks’ allegation is speculative. We cannot assume the reasoning

behind the questions presented from the jury during their deliberation.

Nonetheless, the jury as fact finder had the right to accept or reject the

                                      -5-
J-A04043-22



testimony of the gun residue expert regarding the gun residue found on Parks.

The record reflects that the jury weighed the evidence presented to it and

concluded that Parks possessed a firearm. The trial court did not abuse its

discretion in determining Parks’ weight of the evidence claim lacked merit.

      Parks’ remaining issues challenge the discretionary aspects of his

sentence. He argues that the trial court abused its discretion by failing to

consider his rehabilitative needs and by imposing an unduly harsh and

excessive sentence. He maintains that his sentence “serves no purpose but to

punish him for exercising his right to go [to] trial.” Parks’ Br. at 16.

      There is no automatic right to appeal discretionary aspects of

sentencing. See Commonwealth v. Disalvo, 70 A.3d 900, 902 (Pa.Super.

2013). Instead, we must first determine whether the appellant: 1) timely filed

a notice of appeal; 2) preserved the issue in a post-sentence motion or at

sentencing; 3) included a Pa.R.A.P. 2119(f) statement in the brief; and 4)

raised a substantial question. See id.

      Parks has met all the above requirements. He filed a timely notice of

appeal, preserved the challenge to his sentence in a post-sentence motion,

and included a Rule 2119(f) statement in his brief. He also raises a substantial

question: that the court failed to consider his rehabilitative needs and imposed

a sentence meant to penalize him for exercising his right to trial. See

Commonwealth v. Derrickson, 242 A.3d 667, 680 (Pa.Super. 2020)

(finding claim that trial court failed to consider relevant sentencing criteria,

including the defendant’s rehabilitative needs, presented a substantial

                                      -6-
J-A04043-22



question) (citation omitted); Commonwealth v. Moury, 992 A.2d 162, 170

(Pa.Super. 2010) (stating claim that trial court considered decision to proceed

to trial as sentencing factor raised a substantial question). We now address

the merits of Parks’ sentencing claims.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.” Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa.Super.

2006) (citation omitted). An abuse of discretion exists where “the sentencing

court ignored or misapplied the law, exercised its judgment for reasons of

partiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable

decision.” Id. (citation omitted).

      Parks maintains that the trial court failed to consider his rehabilitative

needs. Parks’ argument on this issue contains three sentences. He does not

allege what these needs are and does not cite any portion of the sentencing

hearing transcript that would support such a claim. Though he cites case law,

he does not conduct a legal analysis to explain how these cases support his

argument before this Court. See Parks’ Br. at 15 (citing Commonwealth v.

Coulverson, 34 A.3d 135, 147 (Pa.Super. 2011), and Commonwealth v.

Dodge, 957 A.2d 1198, 1200 (Pa.Super. 2008)). He makes no attempt to

show that the cases he cites, in view of the facts of his case, warrant reversal.

As such, we find that Parks has waived this claim due to his failure to develop

his argument. See Pa.R.A.P. 2119(a) (stating argument should include

“discussion   and   citation   of    authorities   as   are   deemed   pertinent”);

                                        -7-
J-A04043-22



Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa.Super. 2007) (en

banc) (“We shall not develop an argument for [an appellant], nor shall we

scour the record to find evidence to support an argument; consequently, we

deem [the] issue waived”).

      Moreover, even if it were not waived, we would on the present record

reject Parks’ claim. The trial court had a PSI, which it presumptively

considered, and it said at sentencing that it was imposing sentence after it

“weighed the necessary factors,” which would include Parks’ need for

rehabilitation.

      Parks also alleges that the trial court considered his decision to proceed

to trial as a sentencing factor and imposed an unduly harsh and excessive

sentence. He cites case law stating that the decision to go to trial “is not a

proper factor for the court to consider in fashioning its sentence.” Parks’ Br.

at 16 (citing Moury, 992 A.2d at 170). However, as with the previous claim,

Parks does not direct this Court to any portion of the record that would support

his claim that the court considered his decision to go to trial. We affirm the

judgment of sentence.

      Judgment of sentence affirmed.




                                     -8-
J-A04043-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                          -9-